DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.

This Office action is in response to Applicant’s amendment filed September 30, 2022.  Applicant has amended claims 1 and 12-13.  Claim 5 has been cancelled.  Currently, claims 1-4 and 7-13 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20220201 and 20220629.

The rejection of claims 1-5 and 7-13 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frankenbach et al, U.S. Patent No. 6,491,840, is withdrawn in view of applicant’s amendments and remarks.

The provisional rejection of claims 1-5 and 7-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-13 of copending Application No. 16/754,886 is withdrawn.  Specifically, copending Application No. 16/754,886 has been abandoned.

                                           NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 9-13 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boutique et al, US 2006/0003913.
 	Boutique et al, US 2006/0003913, discloses an aqueous liquid laundry detergent composition for cleaning and imparting fabric care benefits to clothing comprising at least 5% by weight of a surfactant, at least 0.01% by weight of droplets of miscible silicones, and a perfume (see abstract and paragraphs 8-12).  It is further taught by Boutique et al that the silicone is in the form of an emulsion (see paragraphs 62-76), that the silicone emulsion is present in an amount of 0.05-10% by weight (see paragraph 79), that the silicone emulsion has a particle size of 0.5-300 microns (see paragraph 80), and that the composition contains up to 1% by weight of a cationic deposition aid, such as cationic cellulose (see paragraphs 91 and 98-104), per the requirements of the instant invention.  Specifically, note Examples A1-A4, and especially Example A3.  Therefore, instant claims 1-4, 7 and 9-13 are anticipated by Boutique et al, US 2006/0003913.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Haley, GB 2270930.
Haley, GB 2270930, discloses a fabric finish stiffening composition comprising 88-99.849% by weight of water, 0.1-8% by weight of a water soluble polymer, 0.001-3% by weight of a film-compatible silicone cationic microemulsion, and a fragrance (see abstract and page 2, lines 27-34).  It is further taught by Haley that the silicone microemulsion has a particle size of .05-0.1 microns (see page 8, line 31-page 9, line 4), and that suitable water soluble polymers include hydroxyethyl cellulose (see page 10, lines 7-13), per the requirements of the instant invention.  Specifically, note the Examples in Tables I-IIIa.  Therefore, instant claims 1-4 and 7-13 are anticipated by Haley, GB 2270930.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
November 1, 2022